Citation Nr: 0902351	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-38 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left shoulder 
bursitis (claimed as left shoulder condition).

2.  Entitlement to service connection for back pain.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to an initial compensable disability rating 
for hearing loss.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for left upper extremity carpel tunnel syndrome 
and ulnar neuropathy.

7.  Entitlement to an initial compensable disability rating 
for right leg varicose vein.

8.  Entitlement to an initial compensable disability rating 
for onychomycosis of the toenails.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, inter alia, denied service 
connection for subscapular bursitis of the left shoulder, 
back pain, chest pain and a left knee condition, and granted 
service connection for bilateral hearing loss at a 
noncompensable disability rating, for left carpal tunnel 
syndrome at a 10 percent disability rating, for left ulnar 
neuropathy at a noncompensable disability rating, for 
degenerative joint disease and degenerative disc disease of 
the cervical spine status post cervical fusion at a 30 
percent disability rating, for varicose vein of the right leg 
at a noncompensable disability rating and for onychomycosis 
of the bilateral toenails at a noncompensable disability 
rating.  

In a June 2008 rating decision, the RO combined the veteran's 
disability ratings for left carpel tunnel syndrome and left 
ulnar neuropathy into a single 10 percent disability rating.  
In written correspondence dated in September 2008, the 
veteran withdrew his appeal of the issue of a higher initial 
disability rating for his cervical spine disorder.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2008). 

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.  At his hearing, the veteran indicated that he 
had pain in joints of his toes as a result of the surgery to 
remove his toenails due to his service-connected 
onychomycosis.  As such, a claim for service connection for a 
bilateral toe condition as secondary to his service-connected 
onychomycosis is referred to the RO for appropriate action.    

The issues of entitlement to service connection for left 
shoulder bursitis (claimed as left shoulder condition), back 
pain, chest pain and a left knee condition and entitlement to 
a higher initial disability rating for left upper extremity 
carpel tunnel syndrome and ulnar neuropathy are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I in 
the right ear and Level II in the left ear.

2.  The veteran's service-connected right leg varicose vein 
is manifested by aching and fatigue in the right leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.

3.  The veteran's service-connected onychomycosis of the 
toenails has not resulted in scars or dermatitis.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2008).

2.  The criteria for a disability rating of 10 percent, but 
no higher, for a right leg varicose vein have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.104, Diagnostic Code 
7120 (2008).    

3.  The criteria for a compensable initial rating for 
onychomycosis of the toenails have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-14, 4.118, Diagnostic Code 7820 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran received this notice in 
June 2008.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
veteran's hearing testimony and lay statements have been 
associated with the record.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded VA medical examinations in May and June 2003 and 
July 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims addressed in 
this decision that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


Initial rating - Hearing loss

The veteran was granted service connection for hearing loss 
at an initial noncompensable rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  A rating for hearing loss is 
determined by a mechanical application of the Rating Schedule 
to the numeric designations assigned based on audiometric 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on 
a combination of the percent of speech discrimination 
(Maryland CNC) and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85.  These averages are entered into a 
table of the Rating Schedule to determine the auditory acuity 
level of each ear, and these auditory acuity levels are 
entered into another table of the Rating Schedule to 
determine the percentage disability rating.  Id.

A June 2003 VA audiological report showed the following pure 
tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
70
85
LEFT
10
20
70
90

The average was 46 in the right ear and 48 in the left ear.  
Speech recognition ability was 96 percent in both ears.  The 
impression was symmetric severe noise induced high frequency 
sensorineural hearing loss with good word recognition.  These 
results warrant findings of hearing acuity of Level I in both 
ears under Table VI, commensurate with a noncompensable 
rating under Table VII of 38 C.F.R. § 4.84.



A July 2008 VA audiological report showed the following pure 
tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
75
85
LEFT
15
40
85
105

The average was 47.5 in the right ear and 61.25 in the left 
ear.  Speech recognition ability was 96 percent in the right 
ear and 100 percent in the left ear.  The impression was 
normal hearing to 2000 Hertz in the right ear and 1500 Hertz 
in the left ear, sloping bilaterally to a profound 
sensorineural hearing loss.  These results warrant findings 
of hearing acuity of Level I in the right ear and Level II in 
the left ear under Table VI, commensurate with a 
noncompensable rating under Table VII of 38 C.F.R. § 4.84.

At the aforementioned hearing on appeal, the veteran's 
representative indicated that he felt that the veteran's 
audiometric test results warranted a unique type of hearing 
loss which should be rated accordingly.  An alternative 
method of rating exceptional patterns of hearing impairment 
is set forth in 38 C.F.R. § 4.86 (2008); however, none of the 
veteran's test results meets the criteria for application of 
this alternative method.

As such, the Board finds that the veteran's service-connected 
hearing loss does not warrant a higher disability rating.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, 
supra.  However, the medical evidence demonstrates that the 
veteran's service-connected hearing loss meets the criteria 
for a noncompensable rating, and no more, from the date of 
his claim.  Therefore, the assignment of staged evaluations 
in this case is not necessary.

There is no evidence of record that the veteran's service-
connected bilateral hearing loss causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  Thus, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the veteran's bilateral 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Initial rating - Right leg varicose vein 

The veteran's service-connected right leg varicose vein is 
rated at a noncompensable disability rating under Diagnostic 
Code 7120, pertaining to varicose veins.  Under Diagnostic 
Code 7120, asymptomatic palpable or visible varicose veins 
are rated at a noncompensable disability rating, varicose 
veins with findings of intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery, are rated at a 10 percent disability 
rating and varicose veins with findings of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema, are rated at 
a 20 percent disability rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.

At his May 2003 VA examination, the veteran had a large 
varicose vein in his right leg that was not causing any 
problems at that time.  He indicated that he had tenderness 
of the area at times, and that there was not any particular 
activity which caused the tenderness.  He denied swelling, 
ulcerations, deep venous thrombosis, thrombophlebitis and 
trophic changes.  Upon examination, the veteran has a 1.5 
centimeter in diameter protrusion of a varicosity which was 
non indurated and non-inflamed.  There was no tenderness at 
the location and no edema.  The examiner noted that the 
veteran reported intermittent tenderness but that he was 
receiving no treatment for his varicose vein.  The examiner 
opined that it was a condition which may eventually progress 
and conceivably require treatment.

A July 2008 VA examination report shows that the veteran 
reported occasional tenderness without erythema or increase 
in heat.  The veteran had not used any compression stockings.  
Upon examination, the veteran had a round soft protrusion in 
the medial thigh consistent with a varicose vein measuring 2 
centimeters in diameter.  He also had a serpiginous large 
varicose vein in the calf measuring approximately 13 
centimeters in length.  There was no tenderness to palpation 
in these areas.  The impression was right leg varicose veins 
minimally symptomatic.  The examiner noted that the veteran's 
right leg varicose vein was much more symptomatic when he was 
standing all day at his last job.  

On the occasion of his hearing on appeal, the veteran 
testified that he has aching all the way from the groin to 
below his knee when he was moving about, and that there was 
bruising in his lower leg.  He further testified that he had 
pain several times a week which was relieved when he elevated 
his leg.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert, the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert at 54.

Based upon the evidence of record, the Board finds that the 
veteran's symptomatology of his service-connected right leg 
varicose vein more nearly approximates the criteria for a 10 
percent disability rating.  In order to warrant a 10 percent 
disability rating, the veteran's varicose vein would need to 
manifest in aching or fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity.  The veteran indicated in both his examinations 
and at his hearing that he has intermittent aching in his 
right leg when he is active, and that elevating his leg 
resolves the pain.  As such, the Board finds that these 
symptoms meet the criteria for a 10 percent disability 
rating.  38 C.F.R. § 4.7.  There is no medical evidence of 
varicose veins with findings of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema for the 
assignment of a 20 percent disability rating.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120.

There is no evidence of record that the veteran's service-
connected right leg varicose vein causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initial rating - Onychomycosis of the toenails 

The veteran's service-connected onychomycosis of the toenails 
is rated under Diagnostic Code 7820, pertaining to infections 
of the skin not listed elsewhere in the rating criteria, 
which provides that disfigurement of the head, face, or neck 
is to be rated under Diagnostic Code 7800; scarring is to be 
rated under Diagnostic Codes 7801-7805; or dermatitis is to 
be rated under Diagnostic Code 7806, depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7820.  

At his May 2003 VA examination, the veteran indicated that he 
had two or three courses of Lamisil for his onychomycosis of 
the toenails, but that it did not resolve the condition.  
Upon examination, he had onychomycosis of the toenails 
bilaterally.  It was not limiting for him at that time.  

VA medical records show that the veteran under went a total 
matrixectomy of the second toe of his right foot in August 
2005.  The preoperative and postoperative diagnoses were 
onychocryptosis and onychomycosis of the right second toe.  
In May 2006, the veteran underwent a total matricectomy of 
the first and second digits of the right toe.  He reported 
having pain and pins and needles at the site of the initial 
surgery.  In December 2006, the veteran underwent a total 
matrixectomy of the second toe of his left foot.  

At his July 2008 VA examination, the veteran indicated that 
he had numerous ingrown toenails involving the great toe and 
the second toe on his right foot and his second toe on his 
left foot, and underwent total matrixectomy of the great toe 
and second toe on the right and the second toe on the left.  
The only residual onychomycosis he had was in the left fourth 
toenail and it was mild at that time.  Upon examination, 
there was complete absence of the right great toenail, the 
second toenail and left second toenail.  There was no 
tenderness to palpation of these areas.  There was mild 
involvement of onychomycosis with slight thickening and 
discoloration in the left fourth toenail with no tenderness 
in this area.  There was no evidence of tine pedis.  The 
impression was status post total matrixectomy of the right 
great toenail, second toenail and left second toenail due to 
severe onychomycosis and residual onychomycosis involving the 
left fourth toenail.

As noted above, the veteran's service-connected onychomycosis 
is rated under Diagnostic Code 7820, which provides that skin 
infections should be rated as disfigurement of the head, 
face, or neck, scars or dermatitis, depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7820.  In this case, disfigurement of the head, face, or neck 
is not relevant.  In terms of scars, the symptoms of the 
veteran's service-connected onychomycosis do not approximate 
scars that are deep and cause limitation of motion, scars 
that are superficial and do not cause limitation of motion 
but cover an area of 144 square inches, superficial unstable 
scars or superficial scars which are painful upon 
examination.  In addition, the symptoms do not approximate 
dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7806 (2008).  As such, a compensable rating under 
Diagnostic Code 7820 is not warranted for the veteran's 
service-connected onychomycosis.  

The Board has considered rating the veteran's service-
connected bilateral toe disability under other Diagnostic 
Codes pertaining to disabilities of the toes in order to 
provide him with the highest available rating.  However, 
there is no evidence that the veteran has claw foot, 
metatarsalgia, hallux valgus, hallux rigidus hammer toe or 
malunion or non union of the metatarsal bones.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5278 to 5283 (2008).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, 
supra.  However, the medical evidence demonstrates that the 
veteran meets the criteria for a noncompensable rating, and 
no more, from the date of his claim for his service-connected 
onychomycosis of the toenails.  Therefore, the assignment of 
staged evaluations in this case is not necessary.

There is no evidence of record that the veteran's service-
connected onychomycosis of the toenails causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Therefore, 
it is not required to remand this matter for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  Thus, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the veteran's onychomycosis 
of the toenails.  Gilbert, supra.


ORDER

An initial compensable disability rating for hearing loss is 
denied.    

A disability rating of 10 percent for a right leg varicose 
vein is granted, subject to the law and regulations governing 
the payment of VA monetary benefits.

An initial compensable disability rating for onychomycosis of 
the toenails is denied.


REMAND

The veteran has testified that he began having back pain, 
left shoulder pain, left knee pain and chest pain during 
service that has continued since service.  As it appears that 
the veteran has been receiving ongoing treatment for these 
conditions, the AOJ should attempt to obtain any treatment 
records reflecting treatment for his back pain, left shoulder 
pain, left knee pain and chest pain.

On his separation Report of Medical History, the veteran 
indicated that he had recurring back pain.  Post-service 
medical records show that the veteran was seen in October 
1986 for pain in his cervical and parathoracic areas.  In 
March 1993, the veteran was seen for back pain radiating from 
his chest.  In October 2001, the veteran was seen for back 
pain from falling into a cabinet.  At his May 2003 VA 
examination, the veteran was diagnosed with degenerative disc 
disease and degenerative joint disease of the lumbar spine.  
The examiner did not offer an opinion as to whether the 
veteran's lumbar spine condition was related to service.  

Service treatment records reflect that the veteran reported a 
trick shoulder in his February 1979 Report of Medical 
History.  His separation Report of Medical History reflects 
that he reported left shoulder pain.  At his May 2003 VA 
examination, the veteran was diagnosed with chronic 
subscapular bursitis of the left shoulder; however, the 
examiner did not provide an opinion as to whether the 
veteran's left shoulder disorder was related to service.  

Service treatment records reflect that the veteran had chest 
pain in service in December 1982 and May 1984.  The examiners 
found that it was exertional chest pain and non-cardiac 
related.  Following service, the veteran has been seen 
several times for chest pain with no cardiac etiology.  At 
his May 2003 VA examination, the examiner noted that the 
veteran had chest pain in the past which had been determined 
to be secondary to gastroesophageal reflux disease (GERD).  
At his hearing, the veteran testified that he had been 
informed by his VA physician that he had several blocked 
arteries that had been causing his chest pain back to 
service.  The treatment records from this physician are not 
part of the record.

The veteran's separartion Report of Medical History shows 
that the veteran reported that he had injured his left knee 
prior to joining the service, but that it had healed 
completely before his entrance into active duty.  Service 
treatment records did not show any treatment for the 
veteran's left knee.  At his hearing, the veteran confirmed 
that he had injured his left knee in high school, but that it 
had healed before he entered service.  He further testified 
that he began having left knee pain after approximately 10 to 
12 years in the service.  At his May 2003 VA examination, the 
examiner diagnosed ligamentous laxity of the left knee and a 
bone chip in the left knee.  The examiner did not offer an 
opinion as to whether the veteran's left knee condition was 
related to service.  

As noted above, the veteran contends that he began suffering 
pain in his back, left shoulder and left knee during service.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The veteran is not offering these contentions 
in order to make a medical diagnosis, but instead is offering 
these statements for the purpose of establishing the in-
service and post-service continuing pain.  He is competent to 
do so.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
The veteran's service treatment records do not reflect the 
occurrence of any in-service back, left knee or left shoulder 
pain or injury, and post-service records do not show ongoing 
treatment for back, left knee or left shoulder conditions.  
In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit determined that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.

In the present case, veteran has consistently reported and 
has testified that he has had ongoing pain in his back, left 
knee and left shoulder which began in service and has 
continued since service.  The Board finds his testimony to be 
credible, and that the factors warrant affording the veteran 
examinations to determine whether his current back, left 
knee, left shoulder and any current cardiac conditions began 
during or are related to his time on active duty.  38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4), McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In terms of the veteran's claim for entitlement to service 
connection for chest pain, the AOJ should obtain the medical 
records that the veteran referred to in his hearing.  After 
reviewing these records, if found necessary, the veteran 
should be afforded a VA examination to determine if any 
current cardiac condition was incurred during, began in or is 
related to his time on active duty.  

The veteran is service-connected for left arm carpal tunnel 
syndrome.  As noted above, he was previously service-
connected separately for left ulnar neuropathy, and in a June 
2008 rating decision, the RO combined the veteran's 
disability ratings for left carpel tunnel syndrome and left 
ulnar neuropathy into a single 10 percent disability rating.  
The RO indicated that, since these conditions are both 
neurological conditions in the same anatomical area which 
affect the same function, and are evaluated using the same 
legal criteria under the Rating Schedule, these must not be 
rated separately.  However, the July 2008 VA examiner noted 
that the veteran had severe carpal tunnel syndrome and 
evidence of possible peripheral neuropathy versus entrapment 
of the ulnar nerves.  Except as otherwise provided in the 
Rating Schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, 
unless the conditions constitute the same disability or the 
same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the Court 
has held that the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
at 262 (1994).  On remand, the veteran should be afforded a 
neurological examination, to determine the current nature and 
severity of his left arm carpel tunnel syndrome, and if he 
has any other neurological disabilities of the left arm which 
cause symptoms that are separate and distinct from those of 
his carpel tunnel syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his back, left 
shoulder, left knee and chest pain 
related to cardiac disorders.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  If 
records are unavailable, please have the 
provider so indicate.  

2.  The AOJ should make arrangements for 
the veteran to be afforded examinations, 
by appropriate specialists, to determine 
whether the veteran's back, left knee, 
left shoulder and any chest pain related 
to cardiac disorders are a result of any 
incident in service or began to manifest 
during service, and to determine the 
current nature and severity of the 
veteran's left arm carpel tunnel 
syndrome.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's back, 
left knee or left shoulder conditions are 
a result of any incident in service, 
began to manifest during service or are 
etiologically related to the veteran's 
active duty service in any way, and (2) 
the current status of the veteran's back, 
left knee or left shoulder conditions.  
Where arthritis has been diagnosed, the 
examiner should provide an opinion as to 
whether is manifested within one year of 
service.  

The cardiac examiner should offer an 
opinion as to whether the veteran has a 
cardiac condition with related chest pain 
and, if so (1) whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's cardiac 
condition is a result of any incident in 
service or began to manifest during 
service or is etiologically related to 
the veteran's active duty service in any 
way, and (2) the current status of the 
veteran's cardiac condition.  

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events. 

The neurological examiner is to assess 
the nature and severity of the veteran's 
left arm carpel tunnel syndrome in 
accordance with the latest AMIE worksheet 
for rating disabilities of the nervous 
system.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done, including 
electromyograph (EMG) and nerve 
conduction studies tests.  The examiner 
should comment as to whether he has any 
other neurological disabilities of the 
left arm which cause symptoms that are 
separate and distinct from those of his 
carpel tunnel syndrome.

The Diagnostic Codes applicable to nerve 
impairment distinguish the types of 
paralysis--complete and incomplete.  
Under incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
left upper extremity impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  Regarding the adjudication of 
the claim for an initial rating in excess 
of 10 percent for left upper extremity 
carpel tunnel syndrome and ulnar 
neuropathy, the AOJ should consider 
whether separate ratings are warranted.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2008).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


